OPINION
DOUGLAS, Judge.
This is an appeal from a conviction for burglary with intent to commit theft. The punishment was assessed at two years.
The appellant in open court, with his counsel, waived his right of trial by jury and pled guilty. He then entered into a written waiver of the appearance, confrontation and cross-examination of witnesses. He likewise made a written judicial confession which was sworn to before the district clerk and approved by the court.
The confession was in substance that on the 7th day of July, 1969, the appellant entered a house occupied by W. J. Arends with the intent to fraudulently take personal property of W. J. Arends without his consent with the intent to deprive him of the value of the property and to appropriate it to the use and benefit of the appellant.
Appellant’s sole ground of error is that the evidence was insufficient to support the conviction, because the stipulations which he entered into were insufficient as a matter of law. '
We need not pass upon the sufficiency of the stipulation, because the judicial confession which was introduced is sufficient to support the conviction. Soto v. State, Tex.Cr.App., 456 S.W.2d 389.
The judgment is affirmed.
ODOM, J., not participating.